DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8 & 15 recite, in part, a method comprising the steps of receiving a set of network related event data, wherein the set of network related event data includes Domain Name System (DNS) related event data; aggregating the DNS related event data over a period of time and rank order by popularity; and generating a top N rank list for ranking popularity over the period of time for a set of domains using the aggregated DNS related event data and rank order by popularity.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claims 1, 8 & 15 comprising mental processes that can be performed using human mind with a pen and paper. 
For example, a user can use his/her mind to obtain and aggregate a set of domain names comprising “homedepot.com”, “google.com” & “facebook.com” at the time of using his/her mind, wherein the set of domains could be ranked as google.com, facebook.com & homedepot.com in the user’s mind by their popularities (i.e., receiving a set of network related event data, wherein the set of network related event data includes Domain Name System (DNS) related event data; aggregating the DNS related event data over a period of time and rank order by popularity), and the user’s mind is used to generate a list comprising “google.com” & “facebook.com” (i.e., generating a top N rank list for ranking popularity over the period of time for a set of domains using the aggregated DNS related event data and rank order by popularity).
The claims further recite a processor and a memory coupled to the processor and configured to provide the processor with instructions. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-7, 9-14 & 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, limitation the data references to other items in the claims. It is unclear what item is being referenced. 

Regarding claim 4, it is unclear whether the set of domains is from aggregating the data over a set of consecutive period of days as recited or using the aggregated DNS related event data as recited in claim 1. For at least the reasons as noted, the feature of claim 4 is considered as optional feature.

Claims 10-11 & 17-18 include features analogous to claims 3-4. Claims 10-11 & 17-18 are rejected for at least the reasons as noted with regard to claims 3-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VASANT et al. [US 2017/0155562 A1], hereinafter referred to as VASANT.

Regarding claims 1, 8 & 15, VASANT a system, comprising: a processor (VASANT, [0087]) and a memory coupled to the processor and configured to provide the processor with instructions (VASANT, [0089]) to perform a method. The method as taught in VASANT reads on the recited features of claims 1, 8 & 15 as shown below.

CLAIMS 1, 8 & 15
A method, comprising:
receiving a set of network related event data,

wherein the set of network related event data includes Domain Name System (DNS) related event data; 
aggregating the DNS related event data over a period of time and rank order by popularity; and 

generating a top N rank list for ranking popularity over the period of time for a set of domains using the aggregated DNS related event data and rank order by popularity.

VASANT et al.
A method, comprising:
network access events are received (VASANT, [0025]), 
wherein network access events indicate domain data (VASANT, [0032][Wingdings font/0xE0][0034]), 

domain data is collected over a given time period (VASANT, [0036]) and domain data is sorted based on occurrence frequency (VASANT, [0044][Wingdings font/0xE0][0046]); and 
a top destination list based on occurrence ranking over the given time period for a set of domains is generated and displayed as in FIG. 9 (VASANT, [0040] & [0083]), wherein the top destination list is determined from collected domain data over the given time period and sorted based on occurrence frequency (VASANT, [0044][Wingdings font/0xE0][0046]).



Regarding claims 2, 9 & 16, VASANT further teaches the step of determining rank intervals using the top N rank list (As shown in FIG. 9 of VASANT, rank intervals, e.g., “ALL CONNECTIONS 0.0k-9.5k”, is taught (VASANT, [0083][Wingdings font/0xE0][0084]).

Regarding claims 4, 11 & 18, VASANT further teaches the step of determining rank intervals using the top N rank list by aggregating the data over a set of consecutive period of days to obtain ranks over the period of time for the set of domains (VASANT, [0044][Wingdings font/0xE0][0046] & [0083][Wingdings font/0xE0][0084]).

Regarding claims 5, 12 & 19, VASANT further teaches the step of determining rank intervals to generate a most likely rank and an interval range for the set of domains (VASANT, FIG. 9 & [0083]).

Regarding claims 6 & 13, VASANT further teaches the steps of determining rank intervals to generate a most likely rank and an interval range for the set of domains; and outputting a rank intervals list for the set of domains (VASANT, FIG. 9 & [0083]).

Regarding claims 7, 14 & 20, VASANT further teaches the steps of determining rank intervals to generate a most likely rank and an interval range for the set of domains; and output a rank intervals list for the set of domains that is used by a network device to enforce a network policy using the rank intervals list (VASANT, FIGS. 9 & 10 - [0043] & [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over VASANT et al. [US 2017/0155562 A1], hereinafter referred to as VASANT, in view BURTON [US 2020/0351270 A1].

Regarding claim 3, 10 & 17, VASANT further teaches the step of determining rank intervals using the top N rank list and generating confidence intervals (As shown in FIGS. 9 & 10 of VASANT, rank intervals, e.g., “ALL CONNECTIONS 0.0k-9.5k” of FIG. 9; and confidence intervals, e.g., “Volume Changes 0%-100%” of FIG. 10 are taught).
VASANT does not explicitly teach the step of normalizing the data to generate the volume change.
BURTON teaches the step of normalizing the data (BURTON, [0081]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BUTON into VASANT in order to manage network access events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            September 7, 2022